
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 735
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2012
			Mr. Gohmert (for
			 himself, Mr. Franks of Arizona,
			 Mr. Posey,
			 Mr. Walsh of Illinois,
			 Mrs. Blackburn,
			 Mr. Pitts,
			 Mr. Harris,
			 Mr. Broun of Georgia,
			 Mrs. Schmidt,
			 Mr. Bartlett, and
			 Mr. Roe of Tennessee) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Patient Protection and Affordable Care Act of 2009
		  violates article I, section 7, clause 1 of the United States Constitution
		  because it was a Bill for raising Revenue that did not originate
		  in the House of Representatives.
	
	
		Whereas article I, section 7, clause 1 of the United
			 States Constitution provides that, All Bills for raising Revenue shall
			 originate in the House of Representatives;
		Whereas, on June 28, 2012, a majority of the United States
			 Supreme Court held that the individual mandate provision of the Patient
			 Protection and Affordable Care Act of 2009 cannot be upheld as an
			 exercise of Congress’s power under the Commerce Clause but was
			 within Congress’s power to tax;
		Whereas the Patient Protection and Affordable Care Act of
			 2009 was originally introduced in the United States Congress by its sponsor as
			 the Senate health care bill in the form of a Senate Amendment to
			 H.R. 3590, which had passed the House of Representatives by a vote of 416–0 as
			 the Service Members Home Ownership Tax Act of 2009; and
		Whereas the Senate health care bill that
			 the President ultimately signed as H.R. 3590 contains 17 numbered
			 Revenue Provisions, none of which are germane to the subject
			 matter of the original H.R. 3590, and nothing else in the Senate health
			 care bill was germane to the subject matter of H.R. 3590: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the Patient Protection and Affordable Care
			 Act of 2009 was a Bill for raising Revenue as those words were
			 intended to be understood in article I, section 7, clause 1 of the United
			 States Constitution; and
			(2)the Patient
			 Protection and Affordable Care Act of 2009 did not originate in the House of
			 Representatives.
			
